Citation Nr: 1615952	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-46 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the Army from July 1969 through April 1971 for which he received several medals, including the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of this hearing has been associated with the record.  

These issues were previously before the Board in March 2014, and were remanded for further development.  Specifically, the Board requested an additional VA examiner's opinion be provided which was consistent with Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  As will be discussed, such an opinion was not obtained, and additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2014 remand, the Board directed a VA examination be conducted.  In that remand, the Board noted that the law provides that the lack of hearing loss during service is not a bar for a claim for service connection.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Although an examiner's opinion was provided in June 2014, the examiner merely repeated the opinion he previously provided in 2009 which the Board determined was inadequate.  Therefore, the June 2014 VA examiner's opinion still was not adequate, and remand for an additional opinion is again required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a qualified medical professional regarding the etiology of the Veteran's current hearing loss and tinnitus.  The medical professional should be provided with the Veteran's complete claims file, and a full explanation must be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.

The EXAMINER AND THE RO ARE ADVISED that the law holds a VA examiner's opinion denying service connection due to lack of indication of hearing loss in service treatment records alone is not an adequate opinion.  For this reason, the examiner MUST consider the following factors:

* The Veteran's in-service noise exposure
* The Veteran's post-service noise exposure, including employment and recreational activities
* The Veteran's lay descriptions of noticing a loss of hearing shortly after his return from Vietnam.  (See the transcript of the June 2013 hearing for examples)

After considering all of the foregoing, the examiner is asked to answer the following questions:

a)  Did the Veteran's current hearing loss began during, or was otherwise caused by, his active duty service?

b)  Did the Veteran's current tinnitus began during, or was otherwise caused by his active duty service?

2.  The AOJ MUST review the opinion received from the VA examiner, and specifically determine if this opinion is consistent with the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 160 (1993) that a negative opinion based only on lack of hearing loss in service is not an adequate opinion.  If the opinion remains inadequate, an additional opinion should be sought until an adequate opinion consistent with Hensley is obtained.

3.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




